Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 8, 12, 13, and 30-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s Arguments directed towards claims 21-29, Examiner has provided an updated grounds of rejection in light of the claim amendments. Please refer to the updated rejection below. 
Claim Objections
In claim 1, please amend “coupled to pair of vertically extending frame members” to read “coupled to a pair of vertically extending frame members”.
Claims 33 and 34 are objected to because of the following informalities:  
upper frame assembly as well as “a pair of longitudinally extending frame members” within the lower frame assembly. Given that both structures technically have a first and second longitudinally extending frame member, Examiner recommends amending claims 33 and 34 to recite “the first longitudinal frame member and the second longitudinal frame member of the upper frame assembly”. 

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 21-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation of a horizontal plane defined by the first lateral frame member and the second horizontal frame member renders the scope of the claim indefinite because the second horizontal frame member does not have antecedent basis. Claims 3, 5, and 30-34 are rejected due to dependency therefrom. 
Regarding claim 21, the limitation of “a pair of receivers” and “at least one of the pairs of receivers” renders the scope of the claim indefinite because it is not clear if there is a plurality of pairs or one pair of receivers. Examiner is interpreting in light of the specification, i.e. two pairs of receivers. Claims 22-29 are rejected due to dependency therefrom. 
Regarding claim 23 and 25, the recitations of “a receiver” render the scope of the claimed invention indefinite because there is antecedent basis established for a receiver in claim 21. It is not clear if these are additional receivers or the same, as all are located on the dolly. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 12, 13, and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh (US 9752505) in view of Lamado (US 20190322391).
Regarding claim 1, Roh discloses an engine stand, comprising: 
a cradle assembly configured to support an engine assembly (see Figure 1), comprising:
an upper frame assembly (1) comprising:
a first lateral frame member and a second lateral frame member; a first longitudinal frame member and a second longitudinal frame member extending from the first lateral frame member to the second lateral frame member and fixedly coupled to the first lateral frame member and the second lateral frame member (wherein base frame 200 has four sides, i.e. four frame members, including both a pair of longitudinal frame members and lateral frame members);  
a protrusion (12) coupled to the first lateral frame member, wherein the protrusion is configured to be received by an aperture defined by the engine assembly (Col. 1, lines 55-59 and Col. 4, lines 33-35); and 
a rest (20) coupled to the second lateral frame member, the rest having an engagement surface including a laterally-facing portion (please refer to Figure 3 regarding the fixing member 12 coupled to housing 112 of the turbine 100),
wherein the engagement surface is positioned to contact the engine assembly when the cradle assembly supports the engine assembly (please refer to the support depicted within Figure 3 as well as the flange disclosed in Col. 4, lines 31-37),
wherein the rest is positioned between the first longitudinal frame member and the second longitudinal frame member (wherein fixing members 12 are disposed inwardly towards the central longitudinal axis of base frame 200), and 
wherein a portion of the engagement surface is angled relative to a horizontal plane defined by the first lateral frame member and the second horizontal frame member (wherein surfaces A1 and A2 in Reference Drawing 1, opposing one another, are angled relative to the horizontal plane defined by the first and second lateral frame members of base frame 200).
However, Roh does not explicitly teach that the gas turbine engine support in combination with a transportation mechanism, i.e. a dolly coupled to the cradle assembly, comprising: 
a lower frame assembly, the lower frame assembly comprising a set of horizontal frame members longitudinally offset from one another and extending between a pair of longitudinally extending frame members,
a pair of first receiving channels coupled to the lower frame assembly and positioned to receive the first lateral frame member; 
a pair of second receiving channels coupled to the lower frame assembly and positioned to receive the second lateral frame member;
a plurality of wheels rotatably coupled to the lower frame assembly and configured to support the lower frame assembly;
wherein the set of horizontal frame members are fixedly coupled to pair of vertically extending frame members.  
However, from the same or similar field of endeavor, Lamadon (US 20190322391) teaches a dolly (see chassis 110) coupled to the cradle assembly (see cradle 150), comprising: 
a lower frame assembly (see [0053]-[0054]), the lower frame assembly comprising a set of horizontal frame members longitudinally offset from one another and extending between a pair of longitudinally extending frame members (please refer to Figures 1A and 1B of the chassis 110),
a pair of first receiving channels coupled to the lower frame assembly and positioned to receive the first lateral frame member (see [0075] and Figures 2 and 3 regarding support parts 116, wherein there are four support parts, i.e. two pairs); 
a pair of second receiving channels coupled to the lower frame assembly and positioned to receive the second lateral frame member (see [0075] and Figures 2 and 3 regarding support parts 116, wherein there are four support parts, i.e. two pairs);
a plurality of wheels (wheels 111, 112, 113, 114) rotatably coupled to the lower frame assembly and configured to support the lower frame assembly;
wherein the set of horizontal frame members are fixedly coupled to pair of vertically extending frame members (see support parts 116 each having vertical walls 118, horizontal wall 117, and abutment 120; see also [0076-0077]).  
Roh seeks to provide a support for a turbine which is stable in order to mitigate damage to the turbine, see at least Col. 1, lines 15-19. Lamado seeks to provide a chassis and dolly assembly for an engine in order to service, maintain, transport, or examine an engine, wherein the chassis is designed to also mitigate damage of an engine when in use; see at least [0001] and [0055-0056]. It would have been obvious to one having ordinary skill in the art to implement the chassis support of Lamado in use with the support unit of Roh in order to provide a stable support when maintenance, replacement, or examination of an engine is required. One would be motivated to do so because the chassis support of Lamado not only provides a structure which the allows a user to assemble or maintain an engine, but also because the dolly of Lamado has a simple construction, allows transportation on a standard vehicle which does not require any adaptation of suspensions, and sufficiently protects the engine during all phases of its life; see [0009-0011]. This modification would be recognized as using a known technique, i.e. a dolly with an engine support structure, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
wherein the protrusion is positioned between the first receiving channels when the first receiving channels receive the first lateral frame member; wherein the rest is positioned between the second receiving channels when the second receiving channels receive the second lateral frame member (wherein the protrusions 12 of Roh would be mounted between one pair of receiving channels 116 of Lamado, and wherein the rest 20 of Roh would be positioned between the second pair receiving channels 116 of Lamado; please see at least Figure 3 of Lamado).

    PNG
    media_image1.png
    355
    411
    media_image1.png
    Greyscale

Reference Drawing 1
	Regarding claim 3, the combination of Roh in view of Lamadon teaches the claimed invention as applied above, and wherein the protrusion comprises a threaded portion configured to facilitate a connection to a nut (Roh: wherein Col. 1, .  
Regarding claim 5, the combination of Roh in view of Lamadon teaches the claimed invention as applied above, and wherein the cradle assembly further comprises one or more spacers configured to engage a support surface when the cradle assembly is set directly on the support surface (Roh: Col. 2, lines 19-21; please also refer to the four corners of the base frame member 200).  
Regarding claim 8, Roh discloses an engine stand, comprising: 
a cradle assembly configured to support an engine assembly (see Figure 1), comprising:
an upper frame assembly (1) comprising a pair of lateral frame members fixedly coupled to a pair of longitudinal frame members (wherein base frame 200 has four sides, i.e. four frame members), 
wherein each of the longitudinal frame members is a tubular member defining a passage that extends longitudinally (please refer to the structures of the base frame 200 which form the four sides; wherein there are passages provided therein, see at least Figures 1-3); and 
a set of rests (see Figure 2; see elements 22 and 26 of 20; see also Col. 4, lines 53-65) coupled to the upper frame assembly (wherein there are fasteners provided to mount elements, see Col. 5, lines 5-30 and 48-55), wherein the set of rests are positioned to contact the engine assembly when the cradle assembly supports the engine assembly (see figure 3), and wherein the set of rests have a set of engagement surfaces including a laterally-facing portion, and wherein a portion of at least one of the engagement surfaces is angled relative to a plane defined by the pair of lateral frame members (wherein there are first and second moving parts; see at least Col. 5, lines 5-7 and 19-30). 
 However, Roh does not explicitly teach that the gas turbine engine support in combination with a transportation mechanism, i.e. a dolly configured to support the cradle assembly, comprising: 
a lower frame assembly; 
a pair of receiving channels fixedly coupled to the lower frame assembly and positioned to receive one of the lateral frame members to support the cradle assembly; and 
a plurality of wheels rotatably coupled to the lower frame assembly and configured to support the lower frame assembly, 
wherein the receiving channels are positioned between the longitudinal frame members when the receiving channels receive the one of the lateral frame members.  
However, from the same or similar field of endeavor, Lamadon (US 20190322391) teaches a dolly (see chassis 110) configured to support the cradle assembly (see cradle 150), comprising: 
a lower frame assembly (see [0053]-[0054]), 
a pair of receiving channels fixedly coupled to the lower frame assembly and positioned to receive one of the lateral frame members to support the cradle assembly; and(see [0075] and Figures 2 and 3 regarding support parts 116, wherein there are four support parts, i.e. two pairs); 
a plurality of wheels (wheels 111, 112, 113, 114) rotatably coupled to the lower frame assembly and configured to support the lower frame assembly,
wherein the receiving channels are positioned between the longitudinal frame members when the receiving channels receive the one of the lateral frame members (see support parts 116 each having vertical walls 118, horizontal wall 117, and abutment 120; see also [0076-0077]).  
Roh seeks to provide a support for a turbine which is stable in order to mitigate damage to the turbine, see at least Col. 1, lines 15-19. Lamado seeks to provide a chassis and dolly assembly for an engine in order to service, maintain, transport, or examine an engine, wherein the chassis is designed to also mitigate damage of an engine when in use; see at least [0001] and [0055-0056]. It would have been obvious to one having ordinary skill in the art to implement the chassis support of Lamado in use with the support unit of Roh in order to provide a stable support when maintenance, replacement, or examination of an engine is required. One would be motivated to do so because the chassis support of Lamado not only provides a structure which the allows a user to assemble or maintain an engine, but also because the dolly of Lamado has a simple construction, allows transportation on a standard vehicle which does not require any adaptation of suspensions, and sufficiently protects the engine during all phases of its life; see [0009-0011]. This modification would be recognized as using a known technique, i.e. a dolly with an engine support structure, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success.
Regarding claim 12, the combination of Roh in view of Lamadon teaches the claimed invention as applied above, and wherein the cradle assembly further comprises a bracket defining a vertical aperture that receives a fastener to couple the cradle assembly to the engine assembly, wherein the fastener comprises a threaded portion configured to facilitate a connection to a nut (wherein fixing members 12 are disposed inwardly towards the central longitudinal axis of base frame 200; wherein Col. 1, lines 55-59 discloses that the first fixing member is configured to fasten to the reducer housing; see also Figure 5A).  
Regarding claim 13, the combination of Roh in view of Lamadon teaches the claimed invention as applied above, and wherein the fastener is configured to: 
extend through the bracket and an aperture defined by the engine assembly; and couple with the nut above the aperture defined by the engine assembly, wherein the nut limits relative vertical motion between the cradle assembly and the engine assembly (wherein the fixing elements 12 are configured to fasten to the reducer housing, see Col. 1 lines 55-59, and wherein the first fixing member has a flange coupled to both side ends the reducer housing, see Col. 4, lines 33-35; please also refer to the structure of elements 12 in Figure 1 as well as the fastened state of Figure 3).  
	Regarding claim 30, the combination of Roh in view of Lamadon teaches the claimed invention as applied above, and wherein the protrusion (12) is a pin that is fixedly coupled to the first lateral frame member, and wherein the pin is substantially cylindrical (please refer to the fastening elements within Figure 1; .  
	Regarding claim 31, the combination of Roh in view of Lamadon teaches the claimed invention as applied above, and wherein the upper frame assembly (1) includes a bracket directly fixedly coupled to the pin and to the first lateral frame member (please see Figures 3 and 5A; wherein the fastening pin of fixing element 12 is used as a coupling member, please also refer to Col. 4, lines 33-35 regarding the flange coupling).
Regarding claim 32, the combination of Roh in view of Lamadon teaches the claimed invention as applied above, and wherein the rest (20) is directly coupled to the second lateral frame member (wherein the elements 20 of Figure 2 are coupled to the frame member of base 200 opposite of the frame member supporting elements 12) .
Regarding claim 33, the combination of Roh in view of Lamadon teaches the claimed invention as applied above, and wherein first receiving channel and the second receiving channel are positioned between the first longitudinal frame member and the second longitudinal frame member (wherein the combination of Lamadon incorporated into the invention of Roh teaches this; wherein the supports 116 of Lamadon receive the base frame assembly 200 of Roh; please refer to Figure 3 of Lamado, wherein the horizontal wall 117 is disposed inwardly and between the longitudinal members). 
Regarding claim 34, the combination of Roh in view of Lamadon teaches the claimed invention as applied above, and wherein the protrusion (12, Roh) is positioned between the first longitudinal frame member and the second longitudinal frame member (wherein fixing elements 12 are positioned on the lateral frame members and inwardly from the longitudinal frame members; see Figure 1).
Claims 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane (US 6397965) in view of Khan (US 20170023171). 
Regarding claim 21, McFarlane discloses an engine stand, comprising: 
a cradle (see Figures 6 and 7), comprising: 
an upper frame assembly including a pair of first tubular members extending between and fixedly coupled to a pair of second tubular members (wherein there is a first pair of members and a second  pair of members, see pair A1/54 and A2/53 as well as pair B1/51 and B2/52, Reference Drawing 2; wherein Reference Drawings 2 and 3 are annotated versions of Figure 4 of McFarlane), wherein each of the first tubular members (A1, A2) and the second tubular members (B1, B2) extending through an entire length of the corresponding first tubular member or the corresponding second tubular member (please refer to Reference Drawing 2 regarding the extension of length of the tubular rails A1, A2, B1, and B2); 
a pin (65) coupled to the upper frame assembly and extending upward from the upper frame assembly (see Figure 3); and 
a rest (62, 63 having webs 62A and 63A) coupled to the upper frame assembly and extending upward from the upper frame assembly (wherein the webs 62A and 63A extend to rail 54/A1 on a diagonal, i.e. upward); and 
a dolly (40) coupled to the cradle (30), the dolly comprising a pair of receivers (49; see Figure 5) each defining a channel (wherein elements 49 are U-Shaped receptacles, see Col. 6, lines 39-43) configured to receive the upper frame assembly (see Figure 3) to removably couple the upper frame assembly (see uncoupled in Figures 5-7) to the dolly (40), wherein at least one of the pairs of receivers (49) is disposed on a vertical plane defined by the rest (wherein the receptacles 49, annotated in Reference Drawing 2 as pair C1 and C2, receive elements B1 and B2, overlapping with the rest structures 62 and 63 in a vertical plane defined by the rest structures 62 and 63);
wherein the pair of first tubular members (A1, A2) and the pair of second tubular members (B1, B2) extend longitudinally from the rest (wherein elements B1 and B2 of Reference Drawings 2 and 3 extend in their longitudinal direction from elements 62/63, i.e. along axes 1 and 2 annotated in Reference Drawing 3; wherein elements A1 and A2 extend in their longitudinal direction relative to webs 63A and 62A).   
However, although McFarlane teaches that one of the pairs of rails (51/52, please see Figures 6 and 7) is in the form of a longitudinal passage, i.e. the claimed tubular rails, McFarlane does not teach that the other pair of rails are in the same format including a passage therethrough. 
However, from the same or similar field of endeavor, Khan teaches a plurality of slots (122), i.e. the passage of the claimed tubular members. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the slots of Khan into the other 

    PNG
    media_image2.png
    506
    592
    media_image2.png
    Greyscale

Reference Drawing 2

    PNG
    media_image3.png
    765
    744
    media_image3.png
    Greyscale

Reference Drawing 3
	Regarding claim 22, the combination of McFarlane in view of Khan teaches the claimed invention as applied above, and wherein each of the receivers engages (49) one of the second tubular members (B1 and B2) when the cradle is coupled to the dolly (see Reference Drawing 2).  
Regarding claim 23, the combination of McFarlane in view of Khan teaches the claimed invention as applied above, and wherein the dolly further comprises a receiver (49; see Figure 4 and Reference Drawing 3) engaging one of the second tubular members (B1, B2) to couple the cradle (30) to the dolly (40; please see Reference Drawing 2), wherein the cradle (30) further comprises a bracket directly coupled to the pin (65) and to the one of the second tubular members (51/B1; wherein mounting sleeve is located in a bore through a rail and defines a rear mounting point for a mounting pin; see Col. 8, lines 20-25).  
Regarding claim 24, the combination of McFarlane in view of Khan teaches the claimed invention as applied above, and wherein the receiver (49) engages the one of the second tubular members (B1, B2) at a position between the first tubular members (Please see Reference Drawing 2, wherein the u-shaped channels 49 receive rails B1/51 and B2/52 such that rails A1/53 and A2/54 are on the exterior).
Regarding claim 25, the combination of McFarlane in view of Khan teaches the claimed invention as applied above, and wherein the dolly (40) further comprises a receiver (49) engaging one of the second tubular members (B1/B2) to couple the cradle (30) to the dolly (40; see Reference Drawing 2), wherein the rest is directly coupled to the one of the second tubular members (wherein elements 62 and 63 extend from tubular rails 51/B1 and 52/B2).
Regarding claim 26, the combination of McFarlane in view of Khan teaches the claimed invention as applied above, and wherein the receiver (49) engages the one of the second tubular members (B1, B2) at a position between the first tubular members (Please see Reference Drawing 2, wherein the u-shaped channels 49 receive rails B1/51 and B2/52 such that rails A1/53 and A2/54 are on the exterior).
Regarding claim 27, the combination of McFarlane in view of Khan teaches the claimed invention as applied above, and wherein the rest is positioned between the first tubular members (wherein items 62, 63 are on rails B1/51, B2/52; wherein Axis 3 and Axis 4 of Reference Drawing 3 illustrates that the items are between elements A1 and A2).  
Regarding claim 28, the combination of McFarlane in view of Khan teaches the claimed invention as applied above, and wherein the rest (62, 63) and the pin (65) are positioned between the first tubular members (wherein Axis 3 and Axis 4 of Reference Drawing 3 illustrates that the items are between elements A1 and A2).  
Regarding claim 29, the combination of McFarlane in view of Khan teaches the claimed invention as applied above, and wherein the dolly (40) comprises at least one wheel (wheels 43) configured to engage a support surface to facilitate movement of the dolly and the cradle along the support surface (wheels 43, col. 6 lines 33-34).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hallam (US 20150136935), see Abstract.
Groves (US 20120110816), see Figure 4.
Feeney (US 20090266275), please refer to the Abstract. 
Buskeros (US 20090064685), see Figures 2A and 2B.
Crawford (US 20080105638), see Figures 1-3. 
Demianovich (US 10196199), see Figure 1. 
Henderson (US 10040579), see Figures 3A, 6A, and 7A. 
Doll (US 7963542), see Figure 2. 
Rossway (US 6170141), see Abstract and Figure 3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723